Hughes, J.
The question here is analogous to the much debated one, whether the contract of a stevedore is maritime, and will sustain a libel in rem against a ship. For some time it was held that a stevedore’s contract for loading a vessel was not within the admiralty jurisdiction, though his contract for unloading it was. Opinion has undergone a change in this respect, and the tendency now is to hold a stevedore’s contract to be within the admiralty and maritime jurisdiction. The question was discussed very fully by Judge Lowell, who affirmed the jurisdiction, in the case of The Geo. T. Kemp, 2 Low. 482-485. It has more recently been considered by Judge Deadv in the case of The Canada, 7 Fed. Rep. 119, and the affirmative held, upon a strong array of. reason and authority. See, also, The Windermere, 2 Fed. Rep. 722; The Hattie M. Bain, 20 Fed. Rep. 389; The Velox, 21 Fed. Rep. 479; The Circassian, 1 Ben. 209; The Kate Tremaine, 5 Ben. 60; The Senator, 21 Fed. Rep. 191; The Emily Souder, 17 Wall. 669. Per contra, see The Bark Ilex, 2 Woods, 229, and the cases there cited, viz.: Cox v. Murray, 1 Abb. Adm. 342; McDermott v. The Owens, 1 Wall. Jr. 371. See, also, The E. A. Barnard, 2 Fed. Rep. 712.
I see no reason why a stevedore’s contract for loading, if made with the master of the vessel, is not to be deemed maritime. On the other hand, I can well perceive that if a stevedore makes a contract with one who wishes to ship merchandise on a vessel, to put the merchandise on board, both being landsmen, and neither having any other mercantile relation to the vessel, I say I see no reason why such a contract should be held binding on the ship. But where the master himself employs the stevedore to put and stow his cargo on board, the contract seems to me to be as distinctly maritime as any other contract which the master may make with a landsman touching the vessel herself or her cargo.
The analogy of a contract for compressing the cotton constituting the cargo of a ship with the contract of a stevedore seems to be complete. In the case at bar, I infer from the language of the libel, which is given above, that the ship had engaged to carry certain 2,023 bales of cotton to Liverpool; that in the original form of the bales it was impracticable to stow such a number of them on board; that to meet this difficulty the ship herself employed the compress company to reduce the bales to convenient size for shipping, and to put them on board; and that the libelant faithfully executed this contract. In its mere statement, the case seems to me to be clearly within the admiralty jurisdiction, irrespectively of the circumstance whether the vessel was domestic, which she was not; or foreign, which she was.
I will decree for the libelant.